Exhibit 10.2

 

[Cable One Letterhead]

 

July 2, 2018

 

Kevin P. Coyle

VIA HAND DELIVERY

 

 

Dear Kevin:

 

This letter agreement (this “Agreement”) will confirm the understandings we have
reached regarding your separation of employment from Cable One, Inc. (the
“Company”) effective January 4, 2019. In return for your promises in this
Agreement and your execution of the attached releases, we will provide you with
the additional benefits and compensation described in this Agreement. Reference
is made to the Restricted Stock Award Agreements, between you and the Company,
dated January 4, 2016 (the “2016 Annual Grant Agreement”), January 3, 2017 (the
“2017 Annual Grant Agreement”), January 3, 2017 (the “2017 Time-Based Grant
Agreement”), January 3, 2018 (the “2018 Annual Grant Agreement”), and January 3,
2018 (together with the 2016 Annual Grant Agreement, the 2017 Annual Grant
Agreement, the 2017 Time-Based Grant Agreement, and the 2018 Annual Grant
Agreement, the “RSA Agreements”), and the Stock Appreciation Right Award
Agreement, between you and the Company, dated September 1, 2015 (the “SARs
Agreement”, and together with the RSA Agreements, the “Award Agreements”).
Capitalized terms used in this Agreement and not otherwise defined herein shall
have the respective meanings given to such terms in the applicable Award
Agreements.

 

From the date of this Agreement through January 4, 2019 (the “Termination Date”)
you will continue as an “at will” employee of the Company and agree to fully and
diligently perform the duties assigned to you by the President & CEO. Such
duties may differ from the duties currently assigned to you and may include,
among other duties, your assistance in the transition of your responsibilities
to others and cooperating with the Company’s efforts in connection with the
orientation of your successor. By signing this Agreement you specifically agree
that, following its execution, you will not assert that a diminution in your
title, duties or responsibilities will give rise to Good Reason under the Award
Agreements. Although it is anticipated that your employment will continue until
the Termination Date, you understand that the Company continues to reserve the
right to terminate your employment at any time for any reason.

 

On the Termination Date and without any further action on your part, you will
cease to be an employee of the Company and will be removed from any and all
positions you then hold with the Company. Following the Termination Date, you
will receive a check from the Company which represents payment of your unpaid
salary and vacation days accrued but unused through the Termination Date, less
any amounts you may owe the Company and less appropriate statutory deductions.
You should submit to me for review not later than January 18, 2019 any expense
reports for unreimbursed business expenses (together with appropriate
documentation, etc.) incurred prior to the Termination Date.

 

Provided that you remain employed through the Termination Date, the Company will
treat your termination of employment with the Company on the Termination Date as
a: (a) termination without “Cause” in accordance with the SARs Agreement, and
(b) retirement in accordance with the policies of the Company for purposes of
the 2018 Annual Executive Bonus Plan. Accordingly, if you remain employed
through the Termination Date and sign and do not revoke the Release and the
Supplemental Release (as both are defined below), you will be entitled to the
following:

 

 

1.

SARs. You will vest in a portion of the SARs granted to you pursuant to the SARs
Agreement determined by multiplying the total number of SARs granted to you by
the Pro-Ration Fraction and then subtracting the number of SARs that had vested
in accordance with their terms prior to the Termination Date (“Vested SARs”). In
accordance with Section 4 of the SARs Agreement, your Vested SARs and any other
unexercised SARs that have vested in accordance with their terms prior to the
Termination Date may be exercised within three (3) months following the
Termination Date. Upon your delivery to the Company of a written exercise notice
within such three (3) month exercise period, the Company shall deliver to you or
your legal representative the number of Shares (rounded down to the nearest
whole Share) equal to the excess, if any, of the Fair Market Value per Share on
the Exercise Date over the Exercise Price, multiplied by the number of Vested
SARs, subject to your satisfaction of any applicable withholding taxes. All SARs
(other than the Vested SARs and any other SARs that have vested in accordance
with their terms prior to the Termination Date) will be forfeited for no
consideration immediately upon the Termination Date.

 

 

--------------------------------------------------------------------------------

 

 

Page 2

 

--------------------------------------------------------------------------------

 

 

2.

2018 Annual Executive Bonus Plan. In accordance with the terms of the 2018
Annual Executive Bonus Plan, you will be eligible to receive a performance-based
2018 annual cash bonus at the same time as other executives of the Company
subject to the Compensation Committee’s certification of achievement of the
performance metrics under the 2018 Annual Executive Bonus Plan (the “2018
Bonus”).

 

 

3.

Restricted Stock. All Restricted Shares granted to you pursuant to the RSA
Agreements that have not vested in accordance with their terms prior to the
Termination Date will be forfeited for no consideration immediately upon the
Termination Date.

 

 

4.

All payments and benefits provided by the Company to you under this Agreement
are in full satisfaction of all your rights under the Award Agreements and the
2018 Annual Executive Bonus Plan and you shall not be entitled to any additional
payment or benefits pursuant to the Award Agreements or the 2018 Annual
Executive Bonus Plan other than as set forth in this Agreement.

 

 

5.

Your obligations under Appendix A of the Award Agreements shall remain in full
force and effect for the entire period provided therein, and the provisions of
Sections 11, 15 and 16 of the Award Agreements shall survive indefinitely.

 

Your participation under all Company employee benefit plans will continue to be
governed by the terms of such plans and, unless otherwise provided in the plan
documents, this Agreement, or as required by applicable law, your participation
in such plans will cease as of your last day of employment with the Company. Any
money in the benefit plans of the Company due to you will be distributed in
accordance with the applicable benefit plan documents, standard Company policy
and applicable federal and state statutes. You will be provided the Cancellation
of Benefits Form concerning any options which may be available to you under the
various benefit plans.

 

Up until and after your Termination Date, at no time shall you say or do
anything to disparage the Company, its products, or its services, or take any
actions detrimental to the best interests of the Company or any of its
employees, officers, or directors, including but not limited to, disclosure to
third parties or any other use of information confidential to the Company. You
also acknowledge your ongoing obligations under: (a) the Company Code of
Business Conduct, including but not limited to your obligation not to use or
disclose for your own advantage or profit, or the advantage or profit of any
other person or entity, any confidential information as defined therein; and (b)
Appendix A of the Award Agreements, including but not limited to restrictive
covenants related to competition, solicitation, disparagement and confidential
information.

 

The Company agrees that its officers, directors, and human resource personnel
will refrain from making any statement to any person outside of the Company that
is critical or derogatory of you and/or your work performance or professional
competency while you were employed at the Company. You should direct any
reference inquiries to the Company Vice President of Human Resources or the
President & CEO, and the Company agrees that, in response to inquiries for
employment references, it shall provide a “neutral reference” consisting of your
dates of employment, salary verification (if requested), and positions held and
that you decided to retire, and if you have decided to resume work, the Company
wishes you well. These restrictions do not prohibit either of us from providing
truthful responses compelled by legal process or otherwise sought in any future
legal, administrative or government investigative proceedings.

 

 

--------------------------------------------------------------------------------

 

 

Page 3

 

--------------------------------------------------------------------------------

 

You shall return to the Company not later than the Termination Date any Company
property (including, but not limited to, Company vehicle, computer equipment,
cellphone, software, other Company property or equipment, credit cards, and
keys) and permanently delete from any home computer or other electronic storage
medium originals and any copies of any information or documents confidential or
proprietary to the Company in your possession (including, but not limited to,
any financial, tax, strategic or marketing documents created by or for the
Company). In addition, you shall not apply for, seek, or accept (and, if hired,
will immediately resign from) any position as an employee of the Company or any
of its current or future divisions, subsidiaries or affiliates, except to the
extent explicitly agreed to in advance by an authorized representative of the
Company. As of the date of your termination of employment, you shall update your
profile on social media websites (such as, but not limited to, LinkedIn) to
reflect that you are no longer an employee of the Company.

 

Subject to the terms of the Release and Supplemental Release (as both are
defined below) and to the extent permitted by applicable law and regulations,
you agree that before and after the Termination Date, you will not voluntarily
participate in any investigation, suit or proceedings by any other individual or
non-governmental entity against the Company. You further agree that before and
after the Termination Date you will, for no additional compensation, cooperate
with and assist the Company in the defense of any claim or proceeding brought
against it or any of its related persons or entities arising out of any aspect
of the performance of your job while employed. This cooperation and assistance
shall include, but not be limited to, making yourself available at reasonable
times to respond to requests for information from the Company’s management and
its attorneys and attendance at any legal or administrative proceedings where
the Company determines (in its sole discretion) that your attendance is
necessary. The Company shall use its reasonable best efforts to provide you with
at least forty-eight (48) hours prior notice of any such requests for attendance
and will reimburse you for all reasonable travel, lodging, meal, and related
out-of-pocket expenses.

 

Nothing in this Agreement shall be deemed or construed as an admission by the
Company of the validity of any claim or allegation you may have in connection
with your employment with the Company or the termination of that employment and
the Company specifically disclaims any liability to, or discrimination against
you or any other person, on the part of itself, its employees, directors,
officers or agents.

 

In addition to the consideration described above, in further exchange for your:
(a) acknowledgement of and continued compliance with the restrictive covenants
set forth in Appendix A of the Award Agreements; (b) compliance with the other
terms and conditions of this Agreement; and (c) execution and non-revocation of
and compliance with a general release of claims in the form attached hereto as
Appendix A (the “Release”) and the supplemental release of claims in the form
attached hereto as Appendix B (the “Supplemental Release”), you will receive, as
set forth below, a series of payments in the gross amount of $1,289,800.00
(collectively, the “Separation Consideration”), which consists solely of:

 

(i) $1,265,800.00, reflecting payment of twelve (12) months of your current
annual base salary plus an additional $940,800.00; and

 

(ii) $24,000.00, reflecting approximately twelve (12) months of premiums for
medical and dental coverage pursuant to COBRA (but, for the avoidance of doubt,
there is no requirement that you use such amount for your COBRA premiums).

 

The Separation Consideration will be paid in two (2) installments. The first
installment of $639,800.00 will be paid within ten (10) business days following
the date on which the Supplemental Release becomes effective and irrevocable
(the “Supplemental Release Effective Date”), and the second installment of
$650,000.00 will be paid on approximately January 3, 2020 (and in no event prior
to January 1, 2020 and later than March 15, 2020), provided the Supplemental
Release Effective Date has occurred. You understand and agree that the
Supplemental Release shall not be executed until the day after the Termination
Date and that the Separation Consideration shall only be paid to you if you
remain employed by the Company up to and through the Termination Date. If the
Release becomes effective but the Supplemental Release does not become effective
(either because you do not sign it or you revoke it after signing), you
understand and agree that: (a) this Agreement, your continued employment under
it, and the mutual promises made in it are sufficient consideration for the
Release; and (b) you will not receive the Separation Consideration. For the
avoidance of doubt, if any portion of either the Release or Supplemental Release
has been validly revoked, you shall not be entitled to any of the consideration
described in this Agreement including, without limitation, the Separation
Consideration.

 

 

--------------------------------------------------------------------------------

 

 

Page 4

 

--------------------------------------------------------------------------------

 

The arrangements provided for in this Agreement include all payments to which
you might otherwise be entitled as a result of your employment with and/or
separation from the Company (including, but not limited to, salary, vacation,
flex days, commissions, severance, notice, stock or equity awards, or bonus pay
and the other understandings in this Agreement). For the avoidance of doubt, you
agree that: (i) you are only entitled to (A) the Separation Consideration upon
the effectiveness of the Release and Supplemental Release and (B) the 2018
Bonus, if any, at the same time as other executives of the Company receive such
bonus and (ii) you are not entitled to (Y) any other bonus or similar payment in
connection with your employment with the Company during calendar year 2018 or
2019 or (Z) any further payments in connection with your employment, including
with respect to vacation, flex days, or any other paid time off program
administered or maintained by the Company.

 

All payments provided to you under this Agreement, including without limitation
the Separation Consideration and the 2018 Bonus, shall be subject to appropriate
tax and other withholdings and deductions and reported on IRS Form W-2. You
acknowledge that you have not relied on any statements or representations by the
Company with respect to the tax treatment of the payments described in this
Agreement and that you are solely responsible for payment of all taxes required
to be paid in connection with the Separation Consideration and the 2018 Bonus.
If any taxing body determines that the tax treatment of any such payment was
incorrect and that greater amounts should have been withheld from such payment,
you acknowledge and assume all responsibility for paying those amounts and
further agree to indemnify and hold the Company harmless for payment of any
additional taxes and any interest and penalties thereon.

 

This Agreement and its attachments, including, without limitation, the Release,
the Supplemental Release, and the Award Agreements, and other incorporated
documents contain the entire agreement between you and the Company concerning
your separation from the Company. Any and all prior agreements, representations,
negotiations and understandings between the parties, oral or written, express or
implied, relating to the subject matter herein, are hereby superseded.

 

This Agreement may be amended, changed or modified only by a written document
signed by all parties hereto. No waiver of this Agreement or of any of the
promises, obligations, terms or conditions hereof shall be valid unless it is
written and signed by the party against whom the waiver is to be enforced.

 

This Agreement and all matters or issues collateral thereto shall be governed by
the laws of the State of Delaware applicable to contracts entered into and
performed entirely therein, without regard to principles of conflict of laws
that could cause the application of the law of any jurisdiction other than the
State of Delaware. Section 11 of each Award Agreement is hereby incorporated by
reference.

 

If you fail to honor your obligations under this Agreement, the Company
expressly reserves all rights and remedies available to it under applicable law,
including, without limitation, forfeiture of amounts that would have been paid
to you absent a violation of your obligations under this Agreement, repayment of
any amounts previously paid to you pursuant to this Agreement, the right to
recover all costs and expenses (including legal fees) that the Company is forced
to incur because of your failure to honor your obligations under this Agreement.

 

It is intended that the provisions of this Agreement comply with Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), and all provisions
of this Agreement shall be construed and interpreted in a manner consistent with
the requirements for avoiding taxes or penalties under Section 409A of the Code.
Except as specifically permitted by Section 409A of the Code, the benefits and
reimbursements provided to you under this Agreement during any calendar year
shall not affect any benefits and reimbursements to be provided to you under
this Agreement in any other calendar year, and the right to such benefits and
reimbursements cannot be liquidated or exchanged for any other benefit and shall
be provided in accordance with Treasury Regulation Section 1.409A-3(i)(1)(iv) or
any successor thereto. Furthermore, reimbursement payments shall be made to you
as soon as practicable following the date that the applicable expense is
incurred, but in no event later than the last day of the calendar year following
the calendar year in which the underlying expense is incurred. For purposes of
Section 409A of the Code, each payment hereunder will be deemed to be a separate
payment under Treasury Regulation Section 1.409A-2(b)(2)(iii). To the extent
required by the Code, your termination of employment on the Termination Date
will constitute a "separation from service" within the meaning of Section 409A
of the Code.

 

 

--------------------------------------------------------------------------------

 

 

Page 5

 

--------------------------------------------------------------------------------

 

You acknowledge that you: (a) fully understand the terms of this Agreement; (b)
have been advised by the Company to consult with counsel and have had a full and
fair opportunity to review this Agreement with counsel of your choosing; and (c)
are entering into this Agreement knowingly and voluntarily and in return for
consideration you otherwise would not be entitled to receive.

 

The provisions of this Agreement are severable. If a court of competent
jurisdiction rules that any provision of this Agreement is invalid or
unenforceable, that provision shall be automatically modified to the extent
necessary to make it valid and such a ruling shall not affect the validity or
enforceability of any other provision of this Agreement. Further, if a court
should determine that any portion of this Agreement is overbroad or
unreasonable, such provision shall be given effect to the maximum extent
possible by narrowing or enforcing in part that aspect of the provision found
overbroad or unreasonable.

 

This Agreement is binding on your heirs, executors, and personal representatives
and on the successors-in-interest and assigns of the Company, including any
entity that may acquire or merge with the Company. The parties each represent
and acknowledge that they have full and complete authority to enter into this
Agreement and bind the party or parties on whose behalf they enter into this
Agreement and that each party to this Agreement is relying on such
representation as a material term and condition precedent for entering into this
Agreement.

 

This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Signatures obtained via facsimile or in .pdf format shall be deemed
valid as if they were inked originals.

 

If this Agreement correctly sets forth our agreement, please sign and return the
enclosed copy of this Agreement to me. The original is for your records.

 

 

We wish you the best of luck in your future endeavors.

 

 

 

  Sincerely,       /s/ Julia M. Laulis       Julia M. Laulis   Chair of the
Board, President & CEO

 

 

IN WITNESS WHEREOF, you have acknowledged your agreement with and acceptance of
these terms and duly executed this Agreement.

 

Accepted and agreed:

 

/s/ Kevin P. Coyle   Kevin P. Coyle  

 

Date: July 2, 2018

 

 